Citation Nr: 0934236	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to an effective date prior to July 2, 1983 for 
the award of a 100 percent disability rating for a 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before 
Member of the Board.  However, the Veteran subsequently 
indicated that he would not attend his hearing and did not 
request that it be rescheduled.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  In a rating decision dated in September 1992, the RO 
granted the Veteran an initial rating of 10 percent for his 
psychiatric disorder for the period beginning September 3, 
1977, the day after his release from active duty, through 
July 1, 1983, and an 100 percent  rating thereafter.  
Although the Veteran was notified of this decision and of his 
procedural and appellate rights, he did not timely file a 
notice of disagreement with that decision.  
 
2. An effective date prior to July 2, 1983 for the award of a 
100 percent rating for the Veteran's psychiatric disorder is 
legally precluded. 


CONCLUSIONS OF LAW

1. The September 1992 rating decision is final, and the 
current appeal provides no basis to assume jurisdiction of a 
claim of entitlement to an effective date prior to July 2, 
1983 for a 100 percent rating for the Veteran's psychiatric 
disability. 38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105, 3.2600 
(2008). 
 
2. The criteria for dismissal of an appeal due to the failure 
to allege a specific error of fact or law in the 
determination being appealed have been met. 38 U.S.C.A. § 
7105(c), (d)(5) (West 2002 &Supp. 2008); 38 C.F.R. §§ 20.200, 
20.201 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008), and 38 C.F.R. § 3.159 
(2008), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the appellant's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim. See VAOPGCPREC 5-2004 (June 23, 2004) 
(stating that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where there is no legal basis for the claim or the undisputed 
facts render the claimant ineligible for the claimed 
benefit).  See also Livesay v. Principi, 15 Vet. App. 165, 
178-179 (2001) (noting that VA's duties to notify and assist 
apply only to claims for benefits under 38 U.S.C.A. Parts II 
& III); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) 
(holding that there is no freestanding claim for an earlier 
effective date).
 
The Veteran asserts that his symptoms were of sufficient 
severity to warrant a total disability rating since the day 
after his release from active duty because his mental 
disorder existed prior to his discharge from the service.
 
By way of background, the Veteran filed a claim for 
compensation and pension in October 1977; in 1978 his claim 
for a pension was denied but no decision was made as to 
service connection for his psychiatric disorder.  In January 
1979, the Veteran filed another claim seeking service 
connection for a psychiatric disorder, which was denied later 
that same month on the basis that the Veteran had a 
personality disorder with an acute psychotic episode that was 
probably drug induced rather than a compensable psychiatric 
disability.  In 1989, the Veteran sought to reopen his claim 
for service connection for an acquired psychiatric disorder.  
He claim was denied by the RO in a  January 1991 rating 
decision that additionally found that there was no clear and 
mistakable error (CUE) in the January 1979 rating decision.  
The Veteran appealed, and, during the pendency of the appeal, 
was granted service connection for his psychiatric disorder 
effective the date of his claim to reopen in a RO decision 
dated in September 1991.  The Veteran appealed the RO's 
decision that CUE was not committed in the January 1979 
rating decision to the Board, contending that, insofar as the 
January 1979 rating decision was clearly erroneous, an 
earlier effective date for the award of service connection 
for his psychiatric disorder was in order.  In a May 1992 
decision, the Board found that the January 1979 rating 
decision was clearly erroneous, that the October 1977 
application encompassed both claims for compensation and for 
pension, and that, the October 1977 claim having been filed 
within 1 year of the Veteran's discharge, the proper 
effective date for service connection for the Veteran's 
psychiatric disorder was the day after his discharge from 
military service.

In September 1992, the RO issued a rating decision that 
implemented the Board's May 1992 decision.  In this decision, 
the RO assigned a 10 percent rating for the Veteran's 
psychiatric disorder effective the date after his release 
from active service and a 100 percent rating effective July 
2, 1983.  This was when the evidence showed that the Veteran 
became totally occupationally impaired due to his psychiatric 
disorder.  The appellant was notified of the decision and of 
his procedural and appellate rights by virtue of a letter 
sent to his address of record in October 1992.  There is no 
indication that this letter was returned as undeliverable.  
The Veteran did not file a timely notice of disagreement with 
this decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c). 
 
In October 2004, VA received a written statement from the 
Veteran in which he alleged that he should have received 100 
percent disability benefits beginning the day after his 
discharge from active service because his mental disorder 
existed prior to his discharge from the service.  In December 
2005, he verbally told a VA employee that he moved in June 
1992 and therefore did not receive his mail at that time.  In 
correspondence dated in March 2006, the Veteran acknowledged 
that he did not inform VA of his new address because he 
allegedly did not know the location to which he was moving.  
He did not explain why he did not inform VA of his new 
address after he moved.  
 
The Board carefully reviewed the evidence of record and finds 
that an effective date earlier than July 2, 1983 for the 
award of a 100 percent rating for the Veteran's psychiatric 
disorder is legally precluded.  The September 1992 rating 
decision, which granted the Veteran a 100 percent rating 
beginning on July 2, 1983, and a 10 percent rating prior to 
that time, is final.  38 U.S.C.A. § 7105(c). The finality of 
the September 1992 decision can be overcome only by a request 
for a revision based on clear and unmistakable error. The 
appellant has made no allegation of clear and unmistakable 
error in the September 1992 rating decision.  His current 
challenge to the effective date of the 100 percent rating is 
barred. Rudd, 20 Vet. App. at 300 (holding that a 
freestanding claim for earlier effective dates vitiates the 
rule of finality). 
 
In Rudd, the Court of Appeals for Veterans Claims (Court) 
held that the proper disposition of a free-standing claim for 
an earlier effective date claim is dismissal. Id. The Board 
is authorized to dismiss any appeal that fails to allege an 
error of fact or law. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302. Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


